In a matrimonial action in which the parties were divorced by judgment entered October 18, 2006, the defendant appeals from an order of the Supreme Court, Queens County (Flaherty, J.), entered September 25, 2008, which denied his motion, in effect, to vacate the judgment of divorce for failure to comply with 22 NYCRR 202.48.
Ordered that the order is affirmed, with costs.
Under the circumstances, the defendant failed to establish that the judgment of divorce was entered in violation of 22 NYCRR 202.48. Mastro, J.P., Eng, Belen and Roman, JJ., concur.